
	

113 SRES 186 ATS: Congratulating the Miami Heat for winning the 2013 National Basketball Association Finals.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 186
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2013
			Mr. Rubio (for himself
			 and Mr. Nelson) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Miami Heat for winning
		  the 2013 National Basketball Association Finals.
	
	
		Whereas, on June 20, 2013, the Miami Heat defeated the San
			 Antonio Spurs by a score of 95 to 88 in Miami, Florida, winning the third
			 National Basketball Association (NBA) Finals in the history of the Miami Heat
			 franchise;
		Whereas the Miami Heat have won back-to-back championships
			 and have kept the Larry O'Brien Championship Trophy in Miami;
		Whereas, during the 2013 NBA Playoffs, the Miami Heat
			 defeated the Milwaukee Bucks, the Chicago Bulls, the Indiana Pacers, and the
			 San Antonio Spurs;
		Whereas, the Miami Heat earned an overall record of 82-23
			 and the right to be named NBA champions;
		Whereas LeBron James, who averaged 25.3 points, 10.9
			 rebounds, and 7 assists during the NBA Finals, was named the Most Valuable
			 Player of the NBA Finals for the second consecutive year;
		Whereas Dwyane Wade has been an integral player on all
			 three Miami Heat championship teams;
		Whereas each member of the Miami Heat 2012-13 season
			 roster, including Ray Allen, Chris Andersen, Joel Anthony, Shane Battier, Chris
			 Bosh, Mario Chalmers, Norris Cole, Udonis Haslem, Juwan Howard, LeBron James,
			 James Jones, Rashard Lewis, Mike Miller, Jarvis Varnado, and Dwyane Wade,
			 played an essential role in bringing a third NBA Championship to Miami;
		Whereas Erik Spoelstra and his assistant coaches Bob
			 McAdoo, Keith Askins, Ron Rothstein, David Fizdale, Chad Kammerer, Octavio De
			 La Grana, Bill Foran, as well as trainers Jay Sabol, Rey Jaffet, and Rob
			 Pimental, worked with the Miami Heat players and maintained a standard of
			 excellence;
		Whereas owner Micky Arison has built a first-class sports
			 franchise and provided unwavering commitment to bringing another championship
			 to the city of Miami;
		Whereas, over his 18 seasons with the Miami Heat, team
			 President Pat Riley has provided the team with an unprecedented level of
			 dedication and leadership; and
		Whereas the Miami Heat brought the city of Miami, the
			 State of Florida, and their fans around the world a third white
			 hot NBA Championship: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Miami Heat on its victory in the 2013 National Basketball Association Finals;
			 and
			(2)requests the
			 Secretary of the Senate to transmit for appropriate display an official copy of
			 this resolution to—
				(A)the owner of the
			 Miami Heat, Micky Arison;
				(B)the President of
			 the Miami Heat, Pat Riley; and
				(C)the coach of the
			 Miami Heat, Erik Spoelstra.
				
